t c memo united_states tax_court miguel espinoza and mariaclartza montoya petitioners v commissioner of internal revenue respondent docket no filed date miguel espinoza montoya and mariaclariza montoya pro sese andrew r moore for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in an addition to and an accuracy-related_penalty on petitioners' federal income taxes as follows addition_to_tax accuracy--related penalty year deficiency sec_6651 sec_6662 a dollar_figure dollar_figure dollar_figure --- -- -- --- unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar references to petitioner are to miguel espinoza montoya after concessions ’ the issues for decision are whether petitioners realized capital_gain in from the involuntary_conversion of their property used in a trade_or_business we hold they did to the extent set out below whether petitioners are liable for the addition_to_tax for failure to timely file their federal_income_tax return we hold they are whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 either for ‘petitioners concede that they realized dollar_figure of ordinary_income in this is the total amount of the depreciation allowed previously on their involuntarily converted business property see sec_1245 the parties have resolved the issue of the amount of the schedule f depreciation deduction that is allowable with respect to each of petitioners' and taxable years negligence or disregard of rules or regulations or for the substantial_understatement of their income_tax we hold petitioners are liable for the penalty for negligence or disregard of rules or regulations some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in kerman california findings_of_fact in the second half of the 1980's petitioner was frequently away from home while working in the construction industry petitioner thought that it would be more economical to buy a used greyhound bus and convert it into a motor home which he would live in when he was working away from home than to pay for commercial lodging and food accordingly in date petitioners purchased a previously owned gmc coach bus for dollar_figure the bus required repairs to the clutch and transmission which were made shortly after purchase the first item that petitioners purchased as part of the conversion process was a generator during petitioner painted the body completed the bedroom and added wood paneling lights curtains chairs a couch and bathroom plumbing including holding tanks for potable and waste water by the end of petitioner had replaced the front bumper repainted the body added a furnace and completed the bathroom and the kitchen including cabinets petitioners placed the bus in service as a business vehicle in petitioners reported that they made improvements totaling dollar_figure in and dollar_figure in petitioners claimed deductions totaling dollar_figure between and for depreciation including a dollar_figure deduction in pursuant to sec_179 in date the bus was destroyed by fire in early petitioners received dollar_figure from their insurance provider for the replacement value of the converted bus rather than repeat the conversion process on a different bus petitioners used the insurance proceeds to buy land petitioners filed their tax_return on date petitioners did not request an extension of time to file their income_tax return for the year in issue petitioners never reported any gain_or_loss from the disposition of the bus opinion issue whether petitioners realized capital_gain respondent determined that petitioners' adjusted_basis in the bus was dollar_figure and that petitioners realized dollar_figure of sec_1245 gain and dollar_figure of capital_gain from its disposition petitioners concede the sec_1245 gain however they assert that they did not realize any capital_gain from the conversion as their basis in the bus was equal to the amount of the insurance proceeds received petitioners' argument essentially is that their adjusted_basis in their depreciable_property is not decreased by depreciation that they did not claim as a deduction on their federal_income_tax returns respondent's determinations of fact are presumptively correct and petitioners bear the burden of proving otherwise see rule a 290_us_111 petitioner testified that he constantly made improvements to the bus that he did not report or depreciate petitioners kept most of the receipts pertaining to the conversion in the bus thus when the bus burned the receipts were destroyed however petitioners were able to submit a few receipts for materials used in the conversion that total dollar_figure for and dollar_figure for at trial petitioners submitted a list they prepared of the conversion items and their approximate costs we found petitioners submitted dated receipts for that totaled dollar_figure and an undated receipt for dollar_figure the undated receipt is from kampers world and is made out to petitioner one of the items listed on the receipt is a generator for dollar_figure as petitioner testified that the first item that he purchased for the conversion was a generator we have assigned this cost to the year petitioner to be a credible witness and accept his testimony with respect to these items and their cost petitioners placed the bus in service in according to petitioner most of the expenditures_for the listed conversion items were made in the expenditures_for the conversion items in that year total dollar_figure however on their return petitioners reported only dollar_figure for improvements to the bus which they deducted pursuant to sec_179 during petitioners expended a total of dollar_figure to recondition the front bumper install the furnace repaint the body and finish the kitchen and the bathroom on their return for petitioners reported only dollar_figure as the cost of improvements made to the bus in that year for purposes of calculating depreciation petitioners' bus is 5-year_property see sec_168 b i r c as amended revproc_83_35 1983_1_cb_745 it appears spetitioners' list included dollar_figure for personal items that were in the bus when it burned we do not consider this amount as it is not part of the basis of the bus petitioners' list also included an acquisition_cost for the bus that is slightly higher than the amount stipulated we reject the amount on petitioners' list as it is contrary to the stipulated acquisition_cost the bus was placed_in_service in thus the method_of_accounting for the depreciation of the bus is the accelerated_cost_recovery_system acrs as provided by i r c as amended under acrs the depreciation deduction is calculated by multiplying the asset's unadjusted_basis by the appropriate continued from the returns that petitioners' method_of_accounting for depreciation was to recover the acquisition and improvement costs reported in separately from the improvement costs reported in petitioners expended a total of dollar_figure during and to acquire and convert the bus into a motor home however they claimed only dollar_figure in total depreciation from through pursuant to sec_1011 the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property is the cost of the property determined under sec_1012 adjusted as provided in sec_1016 sec_1016 provides in effect that the basis of the property shall be adjusted by the amount of depreciation previously allowed but not less than the amount allowable with respect to the property depreciation allowed is the amount actually deducted by the taxpayer and not challenged by the commissioner see 319_us_523 consequently the taxpayer's basis in a depreciable asset is continued recovery percentage obtained from statutory tables for the taxable_year in question see sec_168 i r c as amended -petitioners did not claim a depreciation deduction for the year the motor home was destroyed no acrs deduction is allowable for the taxable_year in which a taxpayer disposes of property that is not real_property or low-income_housing see sec_168 b i r c as amended reduced by the greater of the amount of depreciation that is allowed_or_allowable in a tax_year the expenditures that petitioners made in to acquire and improve the bus would have been recovered completely in see sec_168 i r c as amended although it may seem a harsh result as petitioners did not claim the full amount of depreciation allowable these costs provide petitioners no basis in the expenditures that petitioners made in to improve the bus would have been recovered completely in however as the bus was destroyed in that year no deduction is allowed see sec_168 b i r c as amended accordingly we find that petitioners had an adjusted_basis in the bus at the time of the involuntary_conversion that is equal to the percentage of the costs incurred during allowable for recovery in that basis and the consequent amount of gain that petitioners must recognize can be determined by the parties in their rule calculations issue addition_to_tax for failure to timely file respondent determined that petitioners are liable for the addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such a failure is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be reported on the return for each month or fraction thereof during which such failure_to_file continues but not to exceed percent in the aggregate see sec_6651 because petitioners are calendar_year taxpayers their return was due on date see sec_6072 petitioners stipulated that they did not request an extension of time to file their income_tax return and that it was filed on date petitioners' return was not timely filed therefore unless petitioners can show that their failure to timely file their return was due to reasonable_cause and not due to willful neglect respondent's determination will be sustained the term reasonable_cause as set forth in sec_6651 has been defined as the exercise of ordinary business care and prudence see sec_301 6651-l1 c proceed admin regs willful neglect means a conscious intentional failure or reckless indifference see 469_us_241 the guestion of whether a failure_to_file a timely return is due to reasonable_cause and not willful neglect is one of fact on which petitioners bear the burden_of_proof see rule a 326_f2d_261 9th cir affg in part and revg in part on another ground 37_tc_962 67_tc_111 petitioner testified that he thought he was entitled to a tax_refund and that taxpayers who are entitled to a refund are not required to request an extension if they file after the due_date petitioner's testimony included the statement i don't know where i came up with that idea petitioners' erroneous belief that no taxes are due does not constitute reasonable_cause for the failure to timely file their income_tax return see krieger v commissioner tcmemo_1993_ affd without published opinion 64_f3d_657 4th cir adams v commissioner tcmemo_1982_223 affd without published opinion 732_f2d_159 7th cir under these circumstances we conclude that petitioners' failure to timely file their income_tax return for was not due to reasonable_cause accordingly we hold that the addition_to_tax pursuant to sec_6651 is properly imposed issue accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for either negligence or disregard of rules or regulations or the substantial_understatement_of_income_tax sec_6662 provides for the imposition of a penalty equal to percent of the portion of an underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 and b for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise ordinary and reasonable care in the preparation of a tax_return and to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 the burden is on the taxpayer to prove the commissioner's imposition of the penalty 1s in error see 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 94_tc_637 affd without published opinion 956_f2d_274 9th cir 79_tc_846 58_tc_757 except for petitioner's testimony that he thought the insurance proceeds were not taxable because they were compensation_for the casualty_loss petitioners did not address this issue at trial sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the taxpayer's proper tax_liability see id in this case petitioners were negligent and disregarded rules or regulations petitioners received dollar_figure from the insurance_company for their loss of the bus the acquisition_cost of the bus plus the cost of petitioners' listed items total no more than dollar_figure furthermore petitioners claimed dollar_figure of depreciation_deductions which decreased their basis in the bus although the amount that petitioners received from the insurance_company for the converted bus substantially exceeded their basis even without considering the depreciation charges petitioners never reported any portion of the insurance proceeds as income in addition although petitioner testified that he had no knowledge of tax law petitioners apparently did not seek the advice of anyone who could have informed them of their proper tax_liability it is evident from the record that petitioners did not make a reasonable attempt to comply with the internal revenue laws or to exercise ordinary and reasonable care in the preparation of their tax_return finally we do not find that there was reasonable_cause for petitioners reporting position or that they acted in good_faith respondent is sustained on this issue to reflect the foregoing decision will be entered under rule because we have found that petitioners are liable for the accuracy-related_penalty for negligence or disregard of rules or regulations we need not decide the issue of whether petitioners are liable for the penalty for the substantial_understatement_of_income_tax see sec_1_6662-2 income_tax regs
